EXHIBIT 10.38

 

THIRD AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS THIRD AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of November 6, 2014, by and between PCM, INC., a Delaware
corporation, (the “Company”), and Frank F. Khulusi, an individual (“Executive”).

 

RECITALS

 

WHEREAS, the Company and Executive entered into that certain Employment
Agreement, effective January 1, 1995, as amended, setting forth the terms and
conditions of Executive’s employment with the Company (the “Employment
Agreement”);

 

WHEREAS, the parties hereto mutually desire to amend the Employment Agreement as
provided herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants contained in this Amendment, the parties hereto agree as follows:

 

1.                                     The annual base salary rate effective
December 1, 2014 shall be reduced from eight hundred thirty three thousand
dollars ($833,000) to an amount equal to five hundred eighty three thousand
dollars ($583,000.00), subject to increases as the Board of Directors or any
authorized Committee thereof may from time to time approve; provided, however,
notwithstanding anything to the contrary herein or otherwise, for purposes of
determining any payments that may become due to Executive under the Agreement
following a termination without Cause, a termination for Good Reason or a Change
of Control, the annual base salary shall be deemed to be eight hundred thirty
three thousand dollars ($833,000.00) or such greater amount that is equal to any
annual base salary greater than eight hundred thirty three thousand dollars
($833,000) that is approved at any time by the Board of Directors or any
authorized Committee thereof.

 

2.                                      Except to the extent specifically
modified herein, the Employment Agreement remains in full force and effect.

 

3.                                      This Amendment may be executed in one or
more counterparts, all of which shall be considered one and the same agreement
and shall become effective when one or more counterparts have been signed by
each party hereto and delivered to the other party hereto, it being understood
the parties need not sign the same counterpart.

 

4.                                      Capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Employment Agreement.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Third Amendment to Employment
Agreement as of the date and year first above written.

 

 

PCM, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

/s/Frank F. Khulusi

 

 

Name: Frank F. Khulusi

 

 

2

--------------------------------------------------------------------------------